Dissenting Opinion.
Fenner, J.
This claim is for a license under the license act of 1890, and under that clause of the act which levies a license on the “ business of selling at retail,” or, as elsewhere designated, in the act, the business of “retail merchant.”
Under a like statute imposing a license on “retail merchants,” or, as otherwise described, “for keeping a retail store,” this court held:
“A person whose business or avocation is that of planter or manufacturer, and who keeps in store only such goods and wares as his empioyés require, and who sells to them alone and not to the general public, and who sells, not as a retail dealer does, exclusively for the profit, but only as an advance to his laborers and an incident to his main business, and to promote its better administration, is not a retail dealer within the meaning of the revenue act, and the tax or license imposed upon that class of persons by that act is not legally demandable from him.” Luling vs. LaBranche, 30 An. 972:
This ease was substantially affirmed in a later decision, where the court referred to it and said: “Granting that the law, as it now stands, would not justify the exaction of a license where sales from a plantation store were confined strictly to the laborers on the place, still where this restriction is not observed,” etc. Thibaut vs. Diamond, 37 An. 902.
The first decision was rendered in 1878, fourteen years ago. The Legislature has passed numerous license laws since that date, in any of which it was perfectly competent to subject to license plantation *154stores selling exclusively to their own laborers, by express description, but instead of doing so, it continued to employ the same general words which had been held by this court not to include such stores.
It is conceded that defendant in this case keeps a plantation store and sells exclusively to his laborers and employees.
He, and the thousands of planters in like case, had the right to suppose that they could conduct such business without subjecting themselves to license undertke interpretation placed on the statutes by this court, which he was authorized and bound to accept.
If we now reverse these decisions all planters who have conducted such business will find themselves liable for licenses for all years within the prescriptive term.
If there was error in these decisions it has been condoned by subsequent legislative acquiescence.
And, independently of this, it furnishes the strongest possible case for application of the rule of stare deeisis.
As said by Mr. Sutherland in his very recent work on the subject: “A judicial construction of a statute becomes a part of it, and as to rights which accrue afterward, it should be adhered to for the protection of those rights. To divest them by a change of the construction is to legislate retroactively.” Suth. Stat. Const., See. 319.
So far as contract rights acquired on the faith of such adjudications are concerned, the Supreme Court of the United States has held: “After a statute has been settled by judicial construction, the construction becomes, so far as contract rights under it are concerned, as much a part of the statute as the text itself, and a change of de - cisión is to all intents and purposes [the same in its effect on contracts as an amendment of the law by legislative enactment.” Douglas vs. Pike, 101 U. S. 677.
No reason can be given for a distinction between contract rights and other rights acquired in good faith by action on the faith of such construction.
If, instead of a license, it were a criminal penalty resulting to defendant from our change of decision, he would undoubtedly be protected by the constitutional inhibition against ex post facto laws.
“ Whatever might be our impressions, were the matter res integra, we deem it important in the construction of statutes to adhere to what has already been adjudged. The judicial interpretation be*155comes, as it were, a part of the statute, and should not be changed but for most cogent reasons.” State vs. Thompson, 10 An. 122.
“ A cardinal rule in dealing with written instruments is that they are to receive an unvarying interpretation and that their practical construction is to be uniform. A constitution is not to be made to mean one thing at one time, and another at some subsequent time.” Cooley Const. Lim., p. 67.
“Asa general rule, and particularly in regard to the construction of statutes, courts adhere strictly to the decisions of their predecessors. ‘Thirty-four years have nearly passed,’ said Lord Kenyon, in construing a penal statute for the observance of the Lord’s day, ‘ since the decision in Rex vs. Cox, which informed the public that all bakers have a right to do what is imputed to this defendant as an offence. This circumstance alone should have weight in the determination of this case,’ and the words being doubtful, the original decision was adhered to.” Sedgwick Stat. Const., p. 215.
“ There are many questions upon which there is no objection to a change of decision other than grows our of those general considerations which favor certainty and stability in the law. There are questions where the decisions did not constitute a business rule, and where a change would invalidate no business transactions conducted upon the faith of the first adjudication. * * * But where a decision relates to certain modes of doing business, which business enters largely into the transactions of the people of a State, and a change of decision must invalidate everything done in the mode prescribed by the first, when a decision has once been made and acted on for any considerable length of time, the maxim becomes imperative and no court is at liberty to change.” Sutherland Stat. Const., Sec. 317.
The fact that this is a different statute from the one first construed does not affect the case. It is a statute on the same subject matter* using the same language to express the same meaning, and every one had the right to suppose it continued to have the same meaning and effect which the first decision determined it had. The fact that the Legislature did notchange the language, signified its acquiescence in the construction given, and thus powerfully reinforces the reasons-for applying the maxim.
I find nothing in the change of Constitutions of the State having; any bearing on the ease.
I am, therefore, compelled to dissent.